Citation Nr: 1424175	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis of the left hip.






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1984 to December 1986.  The Veteran also served in the Army Reserves from December 1986 to June 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for osteoarthritis of the left hip.  

The Veteran testified before the undersigned in a March 2013 Board hearing, the transcript of which is included in the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed osteoarthritis of the left hip due to many years of physical training performed during active service and Reserve service.  Specifically, the Veteran has stated that the extensive amount of running, jumping, and marching over a period of approximately 20 years (active service and Reserve service) caused osteoarthritis in his left hip.

The Veteran was diagnosed with osteoarthritis of the left hip in April 2005 by 
Dr. B.P.  During the evaluation with Dr. B.P., the Veteran reported that his left hip pain began in approximately 2003.  

The periods of ACDUTRA and INACDUTRA have not been verified.  Although the Veteran complained of left hip pain and was diagnosed with left hip osteoarthritis during his time in the Army Reserves, it is unclear as to whether the Veteran became disabled due to a disease or injury during a period of ACDUTRA or an injury during INACDUTRA.  A January 2003 functional capacity report reveals that the Veteran noted that he could only run two miles due to left thigh inflammation during a period of INACDUTRA.  It is unclear from that report whether the Veteran sustained an injury during INACDUTRA, or whether the Veteran had already been experiencing symptoms associated with his left hip at that time.  At the time of the hearing, the Veteran indicated that he had begun having hip pain between 6 and 9 years prior to when he retired but he did not know what it was.  At that time, he denied any hip injury.  An April 2005 medical report of Dr. Pellerito shows that he reported the pain for the previous two years and in June 2009 he reported a six year history of hip pain.  

In order to determine is the current left hip disorder is related to a period of ACDUTRA or INACTUDRA, an attempt to verify all periods of such service must be made.  The Veteran should also be provided a VA examination to assist in determining the etiology of the left hip osteoarthritis, to include his period of active duty service and any ACDUTRA or INACDUTRA service, if applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify all periods of ACDUTRA or INACDUTRA through official sources.  A notation of such verification should be placed in the claims folder.  If the RO is unable to comply with the request, so state for the record and explain why.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed. 

The examiner should obtain a complete history of the symptoms associated with the claimed left hip disability.  Based upon the claims folder review and the examination results, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current osteoarthritis of the left hip was incurred in or caused by his active duty service from January 1984 to December 1986.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current osteoarthritis of the left hip disability is attributable to disease or injury during a verified period of ACDUTRA or attributable to injury incurred during a verified period of INACDUTRA.
The VA examiner should provide a rationale for all conclusions reached

3.  After performing the above and any other development deemed appropriate, the issue on appeal should be readjudicated, to include consideration of all evidence received after the statement of the case.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



